DETAILED ACTION
Allowable Subject Matter
Claims 1-4 and 6-7 are allowed.

As per claim 1, the prior art Sun (US 2002/0128797) discloses a thickness measurement method for measuring a thickness of a measurement object (see Abstract: method for determining the thickness of a sample), comprising the steps of:
heating a surface of the measurement object by a heating device (see paragraphs 0016, 0018, and 0029: flash lamps, i.e. hearting device, for heating a surface of the sample);
generating thermal image data corresponding to a temperature of the surface of the measurement object by photographing the heated surface of the measurement object at a predetermined time interval by a photographing device (see paragraphs 0016, 0018, 0029, and 0031: thermal imaging system 100 includes a high-resolution and high-sensitivity infrared camera 106 for monitoring temperature variation of the surface via a series of thermal images, i.e. thermal measurements, camera is operated at a rate of 100 frames per second, i.e. measured a predetermined time interval of 0.01s);
obtaining a temperature curve showing a temporal change in temperature of the surface of the measurement object based on the thermal image data generated by the photographing device (see Figs 2A-2C, 4, and paragraphs 0020, 0029-0031, and 0034: obtained time vs temperature data is representative of a curve of the thermal transient, temperature measurements representative of a curve as they change over time);

	
Shepard (US 2007/0041422) discloses a method of processing thermographic data (see Abstract); 
wherein the theoretical equation is one including a parameter of a unknown quantity that is not thickness (see paragraph 0024-0030, 0057, and 0063: theoretical equation 2 includes an unknown quantity βm); and
obtaining the thickness of the measurement object from the obtained value of the parameter, wherein the parameter is one related to the thickness of the measurement object (see paragraph 0024-0030, 0057, and 0063: discloses the relationship between the parameter βm, obvious that solving equation 1 includes finding the solution for βm, which is used to obtain the value of sample thickness L).

However the prior art fails to disclose wherein the theoretical equation is represented by Eq. (1) [Math 1]

    PNG
    media_image1.png
    44
    363
    media_image1.png
    Greyscale
... (1)

the two parameters a and b are represented by Eqs. (2) and (3), respectively,
[Math 2]

    PNG
    media_image2.png
    45
    69
    media_image2.png
    Greyscale
 …(2)

    PNG
    media_image3.png
    44
    68
    media_image3.png
    Greyscale
… (3)
where F0 is a heat flux [W/m2]; ρ is a density [kg/m3] of the measurement object; c is a specific heat [J/(kg·K)] of the measurement object; pc is a volumetric specific heat [J/(m3·K) ] of the measurement object; k is a heat conductivity [W/(m·K)] of the measurement object; and a=k/ρc is a thermal diffusivity [m2/s] of the measurement object.

Dependent claims 2-4 and 6-7 are allowable due to their dependency upon allowable independent claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL J DALBO/Primary Examiner, Art Unit 2865